Hudgins, J.,
dissenting.
I concur in the dissent of Mr. Justice Spratley. In addition to the views therein stated, it seems to me that the following observations are pertinent.
The vital question presented by this record is—■ whether the city of Norfolk has taken the proper steps to create and preserve liens upon certain lots for taxes for the years 1922 to 1936, inclusive.
The statute law requires the proper officers to list every lot located within the municipality, stating- in separate columns the description of the lot, the value of the buildings, the name of the owner and the amount of tax at the legal rate. Code of 1919, sec. 2280;. Tax Code of Virginia, sec. 254.
Sec. 2274 of the Code of 1919 (sec. 267, Tax Code of Virginia) requires the clerk of every court in which deeds are admitted to record to make a list of all transfers of real estate in the name of the grantor and grantee, giving a description of the land conveyed and. the value thereof. . Within a stated time these lists must be delivered to the commissioners of the revenue, who must then assess the amount of taxes for the current year upon the land conveyed in the name of the grantee.
It is conceded in this case that on April 1, 1921, John R. Riddick and Lizzie V. Riddick,.his wife, as grantors, conveyed the legal title to Robert W. Tomlin, trustee, and the beneficial interest in the property to Lizzie V. Riddick. This deed was duly recorded in the clerk’s office of the ‘Corporation Court of the city of Norfolk.
The delivery of this deed transferred all dominion that John R. Riddick had over the property. So long as his wife, Lizzie V. Riddick, faithfully performed the covenants mentioned in the deed, John R. Riddick had no right, title nor interest in the property. It was only in the event that Lizzie V. Riddick- failed to perform her promises stated in the deed that a right to demand a forfeiture could arise. It appears from the pleadings *389that Lizzie Y. Riddick performed her covenants. At any rate, in 1930 John R; Riddick executed a release, thereby surrendering his right to demand a forfeiture if there was a breach of the conditions. A contingent right to enforce a contract for breach of a condition subsequent is not such a right in land as would support a tax assessment in the name of a holder of such right.
The property was not assessed in the name of the trustee or the beneficiary for the years 1922 to 1936, but it was assessed in the name of John R. Riddick, a party who had parted with all but a possibility to reclaim for breach of condition subsequent.
The preliminary steps—conditions precedent to the imposition of the tax—were not taken as provided by the statute. It seems to me that it follows- that the taxes for the years mentioned could not have been imposed and could not have become due and payable'.
As recently as 1939 this court, speaking through Mr. Justice Holt, in Commonwealth v. Stringfellow, 173 Va. 284, 291, 4 S. E. (2d) 357, quoting from previous Virginia cases, said: “ ‘It is well settled and familiar law that statutes imposing taxes are to be construed most strongly against the government and in favor of the citizen, and are not to be extended by implication beyond the clear import of the language used. "Wherever there is a just doubt, that doubt should absolve the taxpayer from his burden.’ ”
"We said, in Elliott’s Knob Iron, Steel, etc., Co. v. State Corp. Comm., 123 Va. 63, 83, 96 S. E. 353: “* * * the whole proceeding is statutory and where the legislature has prescribed a method or system of taxation which includes the requirement of an assessment, all the steps in the procedure of the assessment required by a statute must be taken before the tax can be considered as having been imposed and as having become due and payable. * * *. The material question on the subject is— what does the statute, which prescribes the method or system of taxation, provide shall be done by some gov*390ernmental agency as a part of the procedure of assessment? Whatever is so required is a preliminary step— a condition precedent—to the imposition of the tax, and until each step is taken the tax has not been imposed and has not become due and payable.”
“With respect to taxation, it is settled that ‘due process of law’ demands that the property to be taxed be properly and accurately listed for taxation in books, kept for the purpose and open to the public, in such a manner as to inform persons interested of the property to be taxed, its owner, and the amount of the tax; * * Minor on Real Property, 2 ed., vol. 2, p. 1707.
The majority opinion states: “At his will he (John R. Riddick) could terminate his wife’s estate, and so she was a tenant at will.”
I fail to find anything in the printed record which will support this statement. Indeed, it is stated in the brief for the city that “upon the conveyance to Tomlin, Trustee, the beneficial owner of the property, subject to forfeiture, was his wife, Lizzie Y. Riddick. The property was still owned by a Riddick” (meaning thereby Lizzie Y. and not John R. Riddick).
It is true, as stated in the majority opinion, that sec. 2451 imposes upon the owner of real estate the duty to cause it to be entered on the land books of the county or city in which such real estate is situated, but there is no forfeiture for failure to perform such duty, as the statute originally provided. See secs. 634-5, Code of 1887. Section 2452 provides that if such owner, after due notice by the proper officials, fails to perform such duty, then his land shall be forfeited to the Commonwealth. It is not claimed in this case that the city of Norfolk gave Lizzie Y. Riddick notice that lots owned by her were not listed for taxation.
In School Board v. Patterson, 111 Va. 482, 487, 69 S. E. 337, it was held that if the proper officers fail to assess the land in the name of a grantee after a deed *391of bargain and sale has been recorded, bnt continue to assess it in the name of the former owner, in whose name it is returned delinquent, .the taxes are not due and payable and the land could not be sold as delinquent under such circumstances.
Judge Keith, speaking to the point, said: “As was said in the petition for a writ of error in this case, no attorney or purchaser of land, in making examination of titles, could reasonably be expected to look into the delinquent tax records for 1894 to ascertain whether in that year land had been returned delinquent in the name of a grantor whose deed of conveyance for the land had been recorded two or more years prior thereto. A purchaser of land would be justified in presuming- that the officer of the State had discharged the duty required of him, of having made the proper transfer on the land books, and that, therefore, after the year in which a deed was recorded the land would, if delinquent, be returned delinquent in the name of the grantee in such deed. ’ ’
It is not a question of innocent parties or who would suffer by the neglect of the officers to perform their duty. It is a question of whether or not the proper steps had been taken to make a legal assessment of the lots in question. The proper officers have failed to follow the mandate of the statute. They have assessed the taxes in the name of the grantor when the record shows that such grantor had parted with all right, title and interest except a possibility of reverter for breach of a condition subsequent.
Under such circumstances, the city is in no position to claim a tax lien. To permit the city to recover in this case violates fundamental principles applied to the assessment for purposes of taxation which have been in force in this Commonwealth for time immemorial.
For these and other reasons, I am constrained to dissent from the views expressed in the majority opinion.
Eggleston- and Spratley, JJ., concur in this dissent.